Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 1 of 15 PageID: 398



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
 ______________________________
                                :
 TIMOTHY A. HORNE,              :
                                :
           Plaintiff,           :    Civ. No. 16-5620 (NLH) (AMD)
                                :
      v.                        :         OPINION
                                :
 CHERRY HILL OFFICE             :
 OF THE FEDERAL BUREAU          :
 OF INVESTIGATIONS, et al.,     :
                                :
           Defendants.          :
 ______________________________:

 APPEARANCES:

 Timothy A. Horne
 000249663C
 South Woods State Prison
 215 South Burlington Road
 Bridgeton, NJ 08302

      Plaintiff Pro se

 Craig Carpenito, United States Attorney
 Kruti D. Dharia, Assistant United States Attorney
 Office Of The U.S. Attorney
 District Of New Jersey
 970 Broad Street
 Suite 700
 Newark, NJ 07102

      Attorneys for Defendants Marcus Hicks and Gary Lanigan

 HILLMAN, District Judge

      Plaintiff Timothy A. Horne is proceeding on his second

 amended complaint raising claims under the Freedom of

 Information Act, (“FOIA”); Bivens v. Six Unknown Named Agents of

 Fed. Bureau of Narcotics, 403 U.S. 388 (1971); and the Federal
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 2 of 15 PageID: 399



 Tort Claims Act, (“FTCA”).      Defendants United States and Vito

 Roselli now move to dismiss the Bivens and FTCA claims. 1          ECF No.

 43. 2   Plaintiff has not submitted any opposition to the motion.

         For the following reasons, the motion to dismiss will be

 granted.

 I. BACKGROUND

         On September 15, 2016, Defendant Federal Bureau of

 Investigation (“FBI”) removed Plaintiff’s FOIA complaint to this

 Court.     ECF No. 1.   After Plaintiff filed a series of

 submissions proposing to amend his complaint, the Court

 terminated the pending motions and ordered Plaintiff to file a

 second amended complaint containing all the claims he wished to

 raise before the Court.      ECF No. 27.    Plaintiff filed his second

 amended complaint on December 8, 2017.        ECF No. 30.




 1 According to Defendants’ moving papers: “The FBI is reviewing
 Plaintiff’s FOIA request again and intends to release some pages
 of the documents he requested by March 30, 2018. The Government
 requests that Plaintiff inform the Court within 30 days of
 receipt whether he is satisfied with the disclosure or whether
 he intends to proceed with his FOIA claim.” ECF No. 34-1 at 7
 n.1. As no request to dismiss the FOIA claim has been filed,
 the Court presumes Plaintiff intends to proceed on his FOIA
 claims. The Court shall order the Clerk to reactivate
 Plaintiff’s motion for a Vaughn Index, ECF No. 7 as stated in
 its June 8, 2017 order. ECF No. 21.

 2 Defendants’ submissions are docketed at ECF No. 34 as this
 Court terminated the motion while a decision on Plaintiff’s
 second amended complaint was pending.

                                      2
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 3 of 15 PageID: 400



       Plaintiff alleges he was a paid informant with the FBI and

 that Agent Roselli was his handler.        Id. at 4.    On August 28,

 2013, Plaintiff shot his girlfriend, J.R.         Plaintiff asserted

 the shooting was accidental and took place because “he and J.R.

 were ‘tussling’ over the gun as she questioned him about being a

 ‘snitch.’”    State v. Horne, No. A-0448-15T2, 2018 WL 2341160, at

 *3 (N.J. Super. Ct. App. Div. May 24, 2018), certif. denied, 203

 A.3d 908 (N.J. 2019).     He was convicted of “second-degree

 aggravated assault, N.J.S.A. 2C:12–1b(1) (causing serious bodily

 injury (SBI)); third-degree aggravated assault, N.J.S.A. 2C:12–

 1b(2) (causing bodily injury with a firearm); fourth-degree

 aggravated assault, N.J.S.A. 2C:12–1b(4) (knowingly pointing a

 firearm at another with extreme indifference to the value of

 human life); second-degree possession of a weapon for an

 unlawful purpose, N.J.S.A. 2C:39–4a; and second-degree unlawful

 possession of a weapon, N.J.S.A. 2C:39–5b.”         Id.    “In a separate

 trial that immediately followed, the same jury convicted

 defendant of second-degree certain persons not to have weapons,

 N.J.S.A. 2C:39–7b.”     Id.

       Agent Roselli testified at Plaintiff’s trial that Plaintiff

 had asked him “to try and get him out of this.”           ECF No. 30 at

 27.   He also testified that Plaintiff was not permitted to break

 the law “[f]or any reason” while being an informant.           Id. at 39.

 In his second amended complaint, Plaintiff alleges Agent Roselli

                                      3
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 4 of 15 PageID: 401



 “lied about the contours/parameters of the contract that

 Complainant had entered into (i.e., he denied that Complainant

 had ‘amended’ the contract to inure to . . . the alleged

 ‘victim’s’ benefit and that Complainant was not permitted to

 carry a weapon) . . . .”       Id. at 4.    Plaintiff also alleged that

 Agent Roselli did not produce the actual contract Plaintiff

 signed but instead “‘produced’ a ‘blank copy’ of a ‘newer

 version’ of the contract(s) that the FBI then used; but, waxed

 ill prepared regarding th[sic] ‘actual contract’ that

 Complainant ‘did’ sign . . . .”       Id.    Plaintiff alleges that the

 actual contract contained provisions that stated “‘self-

 preservation is key’” and “‘J.R.’ was to be secure from

 prosecution as a[n] anxillary [sic] target of the FBI.”           Id.   He

 asserts the contract would have supported his self-defense

 argument at trial.     Id.

      The second amended complaint raised breach of contract,

 unjust enrichment, bad faith, and fraudulent inducement claims

 against Agent Roselli.       Id. at 8-9.    Plaintiff seeks “‘25%’ of

 the total net-value of all assets forfeitures, as per contract,

 stemming from the ‘Sheridan Street Operation’” and $310,000 from

 Agent Roselli.    Id. at 9.     Plaintiff further alleges the Takings

 Clause was violated.     Id. at 8.

      Defendants Agent Roselli and the United States now move for

 dismissal of all claims except the FOIA claims.          ECF No. 34.

                                      4
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 5 of 15 PageID: 402



 Defendants argue that Plaintiff failed to exhaust his FTCA

 remedies and the breach of contract claim is barred by statute.

 Id.   They also assert he has failed to state a claim under

 Bivens.   ECF No. 34-1 at 12.      Plaintiff has not filed opposition

 to the motion.

 II. STANDARD OF REVIEW

       A party may move to dismiss a complaint for lack of subject

 matter jurisdiction under Federal Rule of Civil Procedure

 12(b)(1).    Because federal courts are courts of limited

 jurisdiction, the party seeking to invoke the court’s

 jurisdiction bears the burden of proving the existence of

 subject matter jurisdiction.       See Kokkonen v. Guardian Life Ins.

 Co., 511 U.S. 375, 377 (1994).       The court’s jurisdiction may be

 challenged either facially (based on the legal sufficiency of

 the claim) or factually (based on the sufficiency of a

 jurisdictional fact).     Gould Elecs. v. U.S., 220 F.3d 169, 178

 (3d Cir. 2000), modified on other grounds by Simon v. United

 States, 341 F.3d 193 (3d Cir. 2003).

       A facial attack “challenges subject matter jurisdiction

 without disputing the facts alleged in the complaint, and it

 requires the court to ‘consider the allegations of the complaint

 as true.’”    Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir.

 2016) (quoting Petruska v. Gannon Univ., 462 F.3d 294, 302 n.3

 (3d Cir. 2006)).     The defendant bears the burden of showing no

                                      5
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 6 of 15 PageID: 403



 claim has been stated.      “In contrast, in a factual attack under

 Rule 12(b)(1), the court may consider and weigh evidence outside

 the pleadings to determine if it has jurisdiction. The plaintiff

 has the burden of persuasion to convince the court it has

 jurisdiction.”    Gould Elecs., 220 F.3d at 178.

      When considering a motion to dismiss a complaint for

 failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the non-moving

 party.   A motion to dismiss may be granted only if the plaintiff

 has failed to set forth fair notice of what the claim is and the

 grounds upon which it rests that make such a claim plausible on

 its face.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

 Although Rule 8 does not require “detailed factual allegations,”

 it requires “more than an unadorned, the-defendant-unlawfully-

 harmed-me accusation.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (citing Twombly, 550 U.S. at 555).

      In reviewing the sufficiency of a complaint, the Court must

 “tak[e] note of the elements [the] plaintiff must plead to state

 a claim.    Second, it should identify allegations that, because

 they are no more than conclusions, are not entitled to the

 assumption of truth.     Finally, [w]hen there are well-pleaded

 factual allegations, [the] court should assume their veracity

 and then determine whether they plausibly give rise to an

                                      6
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 7 of 15 PageID: 404



 entitlement to relief.”      Connelly v. Lane Const. Corp., 809 F.3d

 780, 787 (3d Cir. 2016) (alterations in original) (internal

 citations and quotation marks omitted).        “[A] complaint's

 allegations of historical fact continue to enjoy a highly

 favorable standard of review at the motion-to-dismiss stage of

 proceedings.”    Id. at 790.

 III. DISCUSSION

 A.   Federal Tort Claims Act

      Defendants move to dismiss the tort claims of “bad faith,”

 “unjust enrichment,” 3 and “fraudulent inducement.”         They raise a

 “factual attack because the motion challenge[s] whether the

 District Court actually ha[s] subject matter jurisdiction based

 on the facts alleged.”      CNA v. United States, 535 F.3d 132, 139

 (3d Cir. 2008), as amended (Sept. 29, 2008).




 3 “The Restatement of Torts does not recognize unjust enrichment
 as an independent tort cause of action. Unjust enrichment is of
 course a familiar basis for imposition of liability in the law
 of contracts. However, the role of unjust enrichment in the law
 of torts is limited for the most part to its use as a
 justification for other torts such as fraud or conversion.”
 Castro v. NYT Television, 851 A.2d 88, 98 (N.J. Super. Ct. App.
 Div. 2004) (citing Restatement (Second) of Contracts § 345(d)
 (1981)). Because New Jersey state law does not recognize a
 separate unjust enrichment tort, it cannot be an independent
 FTCA claim. See S.R.P. ex rel. Abunabba v. United States, 676
 F.3d 329, 332 (3d Cir. 2012) (noting FTCA creates liability for
 the United States “if a private person, would be liable to the
 claimant in accordance with the law of the place where the act
 or omission occurred”). The Court considers the unjust
 enrichment claim as part of Plaintiff’s contract claims.

                                      7
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 8 of 15 PageID: 405



      All tort claims against Agent Roselli must be dismissed

 because “[t]he Government is the only proper defendant in a case

 brought under the FTCA.”      Id. at 138 n.2.     The FTCA requires a

 district court to substitute the United States for a federal

 official as the defendant in a tort action if the Attorney

 General certifies that the federal official was acting within

 the scope of his or her employment.        28 U.S.C. § 2679(d)(1).

 The United States submitted a certification that Agent Roselli

 was acting within the scope of his employment during the events

 alleged in the second amended complaint, ECF No. 34-3;

 therefore, the Court must substitute the United States as the

 defendant in the tort claims.

      Having identified the proper defendant, the Court must now

 dismiss the tort claims against the United States for lack of

 jurisdiction.    “As the Supreme Court has stated, ‘[t]he United

 States, as sovereign, is immune from suit save as it consents to

 be sued, and the terms of its consent to be sued in any court

 define that court's jurisdiction to entertain the suit.’”           CNA,

 535 F.3d at 140–41 (quoting United States v. Sherwood, 312 U.S.

 584, 586 (1941)) (alteration in original).         The FTCA acts as a

 limited waiver of that immunity, “and permits suits against the

 United States for torts committed by ‘any employee of the

 Government while acting within the scope of his office or

 employment, under circumstances where the United States, if a

                                      8
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 9 of 15 PageID: 406



 private person, would be liable to the claimant in accordance

 with the law of the place where the act or omission occurred.’”

 S.R.P. ex rel. Abunabba v. United States, 676 F.3d 329, 332 (3d

 Cir. 2012) (quoting 28 U.S.C. § 1346(b)(1)).

      The United States argues Plaintiff failed to exhaust his

 administrative remedies before filing this suit.          The FTCA

 “provides that an ‘action shall not be instituted upon a claim

 against the United States for money damages’ unless the claimant

 has first exhausted his administrative remedies.”          McNeil v.

 United States, 508 U.S. 106, 107 (1993) (quoting 28 U.S.C. §

 2675(a)).   In order to exhaust his remedies, a plaintiff suing

 under the FTCA must present the offending agency, in this case

 the FBI, with notice of the claim, including a “sum certain”

 demand for monetary damages.       White–Squire v. U.S. Postal Serv.,

 592 F.3d 453, 457 (3d Cir. 2010).        Exhaustion is complete when

 either the agency denies the claim or six months have passed

 without a written denial of the claim.        28 U.S.C. § 2675(a).

 “This requirement is jurisdictional and cannot be waived.”

 Shelton v. Bledsoe, 775 F.3d 554, 569 (3d Cir. 2015); see also

 White–Squire, 592 F.3d at 457 (“Because the requirements of

 presentation and a demand for a sum certain are among the terms

 defining the United States's consent to be sued, they are

 jurisdictional.”)     Id.




                                      9
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 10 of 15 PageID: 407



       The United States submitted the declaration of FBI

 Discovery Processing Unit Chief Deborah A. Crum.          ECF No. 34-2.

 Ms. Crum declared that a search of the FBI’s Central Records

 System did not find an administrative claim submitted by

 Plaintiff.    Id. ¶¶ 3-4.    Plaintiff has not submitted anything to

 indicate otherwise.      Because Plaintiff did not comply with the

 notice provision of the FTCA, the Court lacks jurisdiction over

 any tort claim. 4    Therefore, all tort claims against the United

 States are dismissed without prejudice.

 B.    Bivens Claims

       Defendants argue Plaintiff has failed to state a claim for

 relief under Bivens v. Six Unknown Named Agents of Fed. Bureau

 of Narcotics, 403 U.S. 388 (1971).        Plaintiff states in the

 second amended complaint that Agent Roselli violated 42 U.S.C. §

 1981, et seq., Article VI, clause 1, and the Takings Clause of

 the Fifth Amendment.      ECF No. 30 at 8.     Although it is not clear

 whether Plaintiff intended it to be a separate cause of action,

 he also suggests he would not have been convicted had Agent

 Roselli produced the contract and testified truthfully about its

 contents.




 4 The Court will not address the intentional tort exception
 because the Court lacks jurisdiction over the merits of the FTCA
 claim.

                                      10
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 11 of 15 PageID: 408



       The first clause of Article VI provides that “All Debts

 contracted and Engagements entered into, before the Adoption of

 this Constitution, shall be as valid against the United States

 under this Constitution, as under the Confederation.”           U.S.

 const. Art. VI.     This has no relevance to the current matter as

 any contract between Plaintiff and the United States was not

 entered into “before the Adoption of this Constitution.”            Id.

 This claim is without legal basis.

       Plaintiff has not stated a claim for relief under § 1981 or

 its related statutes.      Section 1981 prohibits race

 discrimination in contracts:

       All persons within the jurisdiction of the United States
       shall have the same right in every State and Territory
       to make and enforce contracts, to sue, be parties, give
       evidence, and to the full and equal benefit of all laws
       and proceedings for the security of persons and property
       as is enjoyed by white citizens, and shall be subject to
       like punishment, pains, penalties, taxes, licenses, and
       exactions of every kind, and to no other.

 42 U.S.C. § 1981(a).      To state a § 1981 claim, a plaintiff must

 allege “(1) [he] is a member of a racial minority; (2) intent to

 discriminate on the basis of race by the defendant; and (3)

 discrimination concerning one or more of the activities

 enumerated in the statute, which includes the right to make and

 enforce contracts.”      Brown v. Philip Morris Inc., 250 F.3d 789,

 797 (3d Cir. 2001) (citation omitted).




                                      11
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 12 of 15 PageID: 409



       There is no indication Plaintiff was discriminated against

 on the basis of race. Because Plaintiff is not asserting claims

 against state actors, § 1981 and its related statutes are

 inapplicable.

       Plaintiff also asserts a claim under the Takings Clause of

 the Fifth Amendment.      “The Takings Clause of the Fifth Amendment

 states that ‘private property [shall not] be taken for public

 use, without just compensation.’”         Knick v. Twp. of Scott,

 Pennsylvania, 139 S. Ct. 2162, 2167 (2019) (quoting U.S. Const.

 amend. V) (alteration in original).         “The Tucker Act, which

 provides the standard procedure for bringing such claims, gives

 the Court of Federal Claims jurisdiction to ‘render judgment

 upon any claim against the United States founded either upon the

 Constitution’ or any federal law or contract for damages ‘in

 cases not sounding in tort.’”       Id. (quoting 28 U.S.C. §

 1491(a)(1)).

       Plaintiff appears to assert that the failure to pay him the

 25 percent of the seized Sheridan Street Gang assets per the

 contract’s alleged terms constitutes a Takings Clause violation.

 The assets were seized as part of a law enforcement

 investigation; “[p]roperty seized and retained pursuant to the

 police power is not taken for a ‘public use’ in the context of

 the Takings Clause.”      AmeriSource Corp. v. United States, 525

 F.3d 1149, 1153 (Fed. Cir. 2008); accord Germano v. United

                                      12
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 13 of 15 PageID: 410



 States, No. 2:14-CV-06330, 2015 WL 4138997, at *8 (D.N.J. July

 9, 2015).    “The government may not be required to compensate an

 owner for property which it has already lawfully acquired under

 the exercise of governmental authority other than the power of

 eminent domain.”     Bennis v. Michigan, 516 U.S. 442, 452 (1996).

       As the Sheridan Street Gang assets were not seized using

 eminent domain, Plaintiff does not have a Takings Clause claim

 against Defendants.      This claim is dismissed with prejudice.

       To the extent the second amended complaint seeks to

 challenge the validity of Plaintiff’s criminal convictions, the

 claim is barred by the Supreme Court’s decision in Heck v.

 Humphrey, 512 U.S. 477 (1994).       In Heck, the Supreme Court held

 that before a § 1983 plaintiff may “recover damages for

 allegedly unconstitutional conviction or imprisonment, or for

 other harm caused by actions whose unlawfulness would render a

 conviction or sentence invalid,” he must first “prove that the

 conviction or sentence has been reversed on direct appeal,

 expunged by executive order, declared invalid by a state

 tribunal authorized to make such determination, or called into

 question by a federal court’s issuance of a writ of habeas

 corpus[.]”    512 U.S. at 486-87.

       There is no indication that Plaintiff’s convictions have

 been overturned; therefore, Plaintiff is advised that he may not

 challenge his convictions’ validity in this action.           To the

                                      13
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 14 of 15 PageID: 411



 extent such claims are in second amended complaint, they are

 dismissed without prejudice.

 C.    Breach of Contract

       Defendants further argue that the Court lacks jurisdiction

 over the breach of contract claims.        The Court agrees and

 dismisses the breach of contract claims without prejudice.

       “The United States Court of Federal Claims shall have

 jurisdiction to render judgment upon any claim against the

 United States founded either upon the Constitution, or any Act

 of Congress or any regulation of an executive department, or

 upon any express or implied contract with the United States, or

 for liquidated or unliquidated damages in cases not sounding in

 tort.”   28 U.S.C. § 1491(a)(1).       “Jurisdiction over non-tort

 monetary claims against the United States is exclusively defined

 by the Tucker Act, as codified at 28 U.S.C. §§ 1346, 1491,

 because it is only under the terms of the Tucker Act that the

 United States waives its sovereign immunity to non-tort claims

 seeking monetary relief.”       Chabal v. Reagan, 822 F.2d 349, 353

 (3d Cir. 1987).

       Plaintiff’s second amended complaint seeks $310,000 and 25

 percent of the total asset forfeiture from the “Sheridan Street

 Gang” as part of his breach of contract claim.          ECF No. 30 at 8-

 9.   “Under the Tucker Act, the United States Claims Court and

 district courts share original jurisdiction over non-tort

                                      14
Case 1:16-cv-05620-NLH-AMD Document 44 Filed 05/21/20 Page 15 of 15 PageID: 412



 monetary claims against the United States not exceeding $10,000.

 Original jurisdiction over such claims seeking more than $10,000

 vests exclusively in the Claims Court.”         Chabal, 822 F.2d at 353

 (citing 28 U.S.C. §§ 1346(a)(2), 1491).         Because Plaintiff seeks

 more than $10,000, Plaintiff must file his contract claims in

 the Court of Federal Claims.

 IV. CONCLUSION

       For the reasons set forth above, Defendants’ motion to

 dismiss will be granted.      Plaintiff’s contract and FTCA claims

 will be dismissed for lack of jurisdiction.          Plaintiff’s Bivens

 claims will be dismissed without prejudice, with the exception

 of the Takings Clause claim that will be dismissed with

 prejudice.    Plaintiff’s FOIA claims may proceed, and the Clerk

 shall reinstate Plaintiff’s motion for a Vaughn index.

       An appropriate Order follows.



 Dated: May 21, 2020                         s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      15
